DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 01/06/2020. Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


                                        EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via phone conversation with  Valerie Friedrich (Reg. No. 39676) on 12/01/2021. 
Authorization for this examiner's amendment was given via phone conversation with  Valerie Friedrich (Reg. No. 39676) on 1/31/2022 amend claim 18 as follows:


Please replace claim 11 with:
11.	(Currently Amended)  A credit card, wherein the credit card is built in a micro-processor and the micro- processor comprises: a powering up module configured to power up the micro-processor; an initializing module configured to perform system initializing after the micro-processor is powered up; a sleeping module configured for the micro-processor to sleep after initializing; and to sleep after the micro-processor exits the present interruption processing process; a detecting module configured to detect a preset interruption when the micro-processor sleeps; a waking up module configured for the micro-processor to be waken up after detecting the preset interruption; an interruption processing module configured for the micro-processor to enter a preset interruption processing process after being waken up and perform preset interruption processing; and exit the preset interruption processing process when the preset interruption processing is completed, the interruption processing module specifically comprises: an obtaining unit configured to obtain a dynamic security code factor; a storing unit configured to store card personalized data; a generating unit configured to generate bit torrent according to the dynamic security code factor obtained by the obtaining unit and card personalized data stored in the storing unit; a dividing unit configured to divide the bit torrent generated by the generating unit into a first data chunk and a second data chunk; an encrypting unit configured to take the first data chunk as data to be encrypted, encrypting 64the data to be encrypted to obtain a first data chunk ciphertext; take the third data chunk obtained by the exclusive OR operation performing unit as data to be encrypted, encrypting the data to be encrypted to obtain a third data chunk ciphertext; and take the fourth data chunk obtained by the decrypting unit as data to be encrypted, encrypting the data to the encrypted to obtain a fourth data chunk ciphertext; an exclusive OR operation performing unit where all the modules are units are implemented as a hardware circuit. 

Please replace claim 12 with:
12.	(Currently Amended) The credit card of Claim 11, wherein the obtaining unit specifically is configured to obtain a current time factor according to counting time when [[a]]
Please replace claim 16 with:
16.	(Currently Amended) A credit card, wherein the credit card is built in a micro-processor and the micro- processor comprises: a powering up module configured for the micro-processor to power up; an initializing module configured to perform system initializing after the micro-processor powers up; a checking module configured to check whether a preset interrupt flag is set after the micro- processor performs system initializing; and check whether the preset interrupt flag is set after the micro-processor exits interruption processing process; an interruption processing module configured to reset preset interruption flag upon detecting that the preset interruption flag is set and perform preset interruption processing; a sleeping module configured to sleep when the micro-processor checks that no interruption flag is set; a detecting module is where all the modules are units are implemented as a hardware circuit.
Please replace claim 17 with:
17.	(Currently Amended) The credit card of Claim 16, wherein the obtaining unit is specifically configured to obtain a current time factor according to counting time when the [[a]] determining unit determines that the credit card security code requires to be updated.

Please replace claim 18 with:
18.	(Currently Amended) The credit card of Claim 16, wherein the checking module is specifically configured to check whether a RTC interruption flag is set after the micro-processor 
the interruption processing module is specifically configured to reset the communication interruption flag when the micro-processor checks and finds that the communication interruption flag is set and execute key the interruption processing;
 the interruption processing module further comprises a communication interruption processing unit and a determining unit; 
the communication interruption processing unit is configured to receive communication data and perform card personalizing according to the received communication data;
 the determining unit is configured to determine whether the card personalizing is completed;
 the obtaining unit is specifically configured to obtain the dynamic security factor when the determining unit determines that card personalizing is completed; 
the detecting module is further configured to detect the preset interruption when the micro- processor sleeps; and
  69the waking up module is further configured to enter a preset interruption processing process to set a preset interruption flag when the micro-processor is waken up upon detecting the preset interruption, then exit the preset interruption processing process[[:]].

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention relates to An operating method for a credit card, the method comprising: step S1, a microprocessor is powered on to perform system initialization; step S2, the microprocessor hibernates and is awakened when a preset interruption is detected so as to execute step S3; and step S3, the microprocessor executes preset interruption processing by entering a preset interruption processing flow, and exits the preset interruption processing flow when the preset interruption processing is finished, then returns to step S2. Alternatively, the method comprises: step s1, the microprocessor is powered on to perform system initialization; step s2, the microprocessor checks whether a preset interruption marker is set, and if so, the preset interruption marker is reset so as to execute the preset interruption processing, otherwise the microprocessor executes step s3; and step s3, the microprocessor hibernates, is awakened when detecting the preset interruption so as to set the preset interruption marker, and then returns to step s2. The present invention may reduce the risk of credit card fraud.

The closest relevant prior art made of record are:
Tao Zhou(CN108134667A) teaches  The invention claims a method for generating dynamic credit card security code, the method comprising: acquiring the dynamic data element, the dynamic data element for replacing a part of the primary account number PAN of the credit card, so as to generate a main account PAN; an update to the updated primary account number PAN is encrypted to obtain the first data block, and generating the dynamic credit card security code based on the first data block. The invention further claims a method for generating dynamic credit card security code of equipment, the bank card and authentication method performed by the issuer authentication server. generating algorithm to calculate the link of the invention is low, and the calculated results are good randomness].
Kinch(US2019/0164166) teaches  A system and method for a secure remote payments process and for generation of one-time only remote payment cards is presented. Use of the one-time payment (OTP) cards can use multi-factor authentication where one factor is a biometric technique. A process can include generating an OTP card number based on a first encryption algorithm, an expiry date, and a security code based on a second encryption algorithm. A purchase amount, and the OTP card information are decrypted by an issuer to approve payment for a remote payment, after which the OTP card is no longer valid.
 Lu Zhou(CN104506319A) teaches  The invention relates to the field of information safety, in particular to a working method of a multi-seed dynamic token, In the process of implementing the invention, the inventor finds that the seed data in the current dynamic token is built in the dynamic token before the dynamic token leaves the  factory, the dynamic token is not allowed to be updated after the dynamic token is activated, and the dynamic token only faces a single application, so that the problem not only brings inconvenience to the use of the user, but also causes waste of hardware resources
Medina(US8,365,988) teaches  A system for preventing fraud associated with a credit card, comprising: at least one subsystem configured to receive, by a first user at a mobile device of the first user, a first security code associated with a credit card account of the first user; at least one subsystem configured to display, the first security code when a wireless communications receiver of the mobile device is able to sense a wireless 
Miura Toru(WO0241207A) teaches A security system for electronic commerce. A medium such as a credit card or a cash card which enables commerce, other than cash, is marked with a pattern specific to the medium. An identification number specific to the medium by the patterns is collated with information stored in the magnetic data of the medium to judge the authenticity of the medium. Therefore, fraudulent acts cannot be committed even if the ID number, personal identification number, etc. of the credit card or cash card is grasped, and the unauthorized use of a credit card cannot be committed even if it is counterfeited.
Haruhiko Fujii(WO2015166913)A1 teaches  a credit card may be registered in services such as an online store. When the credit card is registered, the input data and the random number table RMT are used as in the present embodiment. It is possible to effectively prevent the credit card number and the scurity code from leaking and to realize the safe use of the credit card.


Regarding claim 1, although the prior art of record (such as LU ZHOU(CN104506319A)) teaches:  S1) powering up the micro-processor and performing, by the micro-processor, system initializing; S2) making, by the micro-processor, the micro-processor sleeping and waking the same up when the micro-processor detects a preset interruption; and S3) entering, by the micro-processor, a preset interruption processing process to perform an interruption processing, exiting the interruption processing process when the interruption processing is completed, then going back to Step S2 [ see Page1/9, summary of the invention].
None of the prior art, alone or in combination teaches the preset interruption processing comprises the following steps: al) obtaining a dynamic security code factor, generating bit torrent according to the dynamic security code factor and card personalized data in a card; and  in view of the other limitations of claim 1.
Regarding claim 6, although the prior art of record (such as LU ZHOU(CN104506319A)) teaches: s1) powering up the micro-processor and performing, by the micro-processor, system initializing; s2) determining, by the micro-processor, whether a preset interruption flag is set, if yes, resetting the preset interruption flag and executing the preset interrupt processing; otherwise, executing Step s3; and s3) sleeping of the micro-processor, waking the same up when the micro-processor detects a preset interruption, entering the preset interruption processing process and resetting the preset interruption flag, exiting the preset interruption processing process, then going back to Step s2 [ see Page1/9, summary of the invention].
None of the prior art, alone or in combination teaches the preset interruption processing comprises the following steps: s2-1) obtaining a dynamic security code factor, generating bit torrent according to the dynamic security code factor and card personalized data in a card; and dividing the bit torrent 61into a first data chunk and a second data chunk; s2-2) taking the first data chunk as data to be encrypted, encrypting the data to be encrypted to obtain a first data chunk ciphertext; s2-3) performing exclusive OR operation on the first data chunk ciphertext and a second data chunk to obtain a third data chunk; s2-4) taking the third data chunk as data to be encrypted, encrypting the data to be encrypted to obtain a third data chunk ciphertext; s2-5) taking the third data chunk ciphertext as data to be decrypted, decrypting the data to be decrypted to obtain a fourth data chunk, then taking the fourth data chunk as data to be encrypted, encrypting the data to the encrypted to obtain a fourth data chunk ciphertext; and s2-6) extracting, converting and sorting the fourth data chunk ciphertext, taking a preset part of processing result as a current valid credit card security code and displaying the current valid credit card security code in view of the other limitations of claim 6.
Regarding claim 11, although the prior art of record (such as LU ZHOU(CN104506319A)) teaches: a powering up module configured to power up the micro-processor; an initializing module configured to perform system initializing after the micro-processor is powered up; a sleeping module configured for the micro-processor to sleep after initializing; and to sleep after the micro-processor exits the present interruption processing process; a detecting module configured to detect a preset interruption when the micro-processor sleeps; a waking up module configured for the micro-processor to be waken up after detecting the preset interruption; an interruption processing module configured for the micro-processor to enter a preset interruption processing process after being waken up and perform preset interruption processing; and exit the preset interruption processing process when the preset interruption processing is completed [ see Page1/9,  summary of the invention].
None of the prior art, alone or in combination teaches the interruption processing module specifically comprises: an obtaining unit configured to obtain a dynamic security code factor; a storing unit configured to store card personalized data; a generating unit configured to generate bit torrent according to the dynamic security code factor obtained by the obtaining unit and card personalized data stored in the storing unit; a dividing unit configured to divide the bit torrent generated by the generating unit into a first data chunk and a second data chunk; an encrypting unit configured to take the first data chunk as data to be encrypted, encrypting 64the data to be encrypted to obtain a first data chunk ciphertext; take the third data chunk obtained by the exclusive OR operation performing unit as data to be encrypted, encrypting the data to be encrypted to obtain a third data chunk ciphertext; and take the fourth data chunk obtained by the decrypting unit as data to be encrypted, encrypting the data to the encrypted to obtain a fourth data chunk ciphertext; an exclusive OR operation performing unit configured to perform exclusive OR operation on the first data chunk ciphertext obtained by the encrypting unit and a second data chunk obtained by the dividing unit to obtain a third data chunk; a decrypting unit configured to take the third data chunk ciphertext obtained by the encrypting unit as data to be decrypted, decrypt the data to be decrypted to obtain a fourth data chunk; a processing unit configured to extract, convert and sort the fourth data chunk ciphertext obtained by the encrypting unit, and take a preset part of processing result as a current valid credit card security code; and a displaying unit configured to control and display the current valid credit card security code in view of the other limitations of claim 11.
Regarding claim 16, although the prior art of record (such as LU ZHOU(CN104506319A)) teaches: powering up module configured for the micro-processor to power up; an initializing module configured to perform system initializing after the micro-processor powers up; a checking module configured to check whether a preset interrupt flag is set after the micro- processor performs system initializing; and check whether the preset interrupt flag is set after the micro-processor exits interruption processing process; an interruption processing module configured to reset preset interruption flag upon detecting that the preset interruption flag is set and perform preset interruption processing; a sleeping module configured to sleep when the micro-processor checks that no interruption flag is set; a detecting module is configured to detect preset interruption when the micro-processor sleeps; and a waking up module configured to enter a preset interruption processing process and set a preset interruption flag when the micro-processor is waken up upon detecting the preset interruption, and exit the preset interruption processing process [ see Page1/9,  summary of the invention].
None of the prior art, alone or in combination teaches the interruption processing module specifically comprises: an obtaining unit configured to obtain a dynamic security code factor; a storing unit configured to store card personalized data; a generating unit configured to generate bit torrent according to the dynamic security code factor obtained by the obtaining unit and card personalized data in the storing unit; a dividing unit configured to divide the bit torrent generated by the generating unit into a first data chunk and a second data chunk; an encrypting unit configured to take the first data chunk as data to be encrypted, encrypting the data to be encrypted to obtain a first data chunk ciphertext; take the third data chunk obtained by the exclusive OR operation performing unit as data to be encrypted, encrypting the data to be encrypted to obtain a third data chunk ciphertext; and take the fourth data chunk obtained by the decrypting unit as data to be encrypted, encrypting the data to the encrypted to obtain a fourth data chunk ciphertext; an exclusive OR operation performing unit configured to perform exclusive OR operation on the first data chunk ciphertext obtained by the encrypting unit and a second data chunk obtained by the dividing unit to obtain a third data chunk; a decrypting unit configured to take the third data chunk ciphertext obtained by the encrypting unit as data to be decrypted, decrypt the data to be decrypted to obtain a fourth data chunk; a processing unit configured to extract, convert and sort the fourth data chunk ciphertext obtained by the encrypting unit, and take a preset part of processing result as a current valid credit card security code; and a displaying unit configured to control and display the current valid credit card security 68code in view of the other limitations of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496